Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Andre M. Szuwalski on 4/08/2021.
The application has been amended as follows to amend Claims 1, 8, 18-19, 24 and 26 and cancel Claims 6 and 10: 

1. (Currently Amended) An integrated circuit, comprising: 
a first terminal and a second terminal configured to be coupled to respective antenna terminals; 
a first transistor having a first conduction terminal connected to the first terminal, a second conduction terminal connected to the second terminal, and a control terminal;
a rectification circuit having first and second inputs coupled to the first and second terminals, respectively, and having first and second outputs; 
an electrostatic discharge (ESD) detection circuit configured to sense an ESD event at said first output of the rectification circuit and in response thereto assert a control signal; and 
a control circuit configured to control a voltage at the control terminal of the first transistor which places the transistor in an off state by selectively connecting the control terminal of the first transistor to one of the first and second terminals in response to assertion of the control signal.

6. (Cancelled).


a first terminal and a second terminal configured to be coupled to respective antenna terminals; 
a first transistor having a first conduction terminal connected to the first terminal, a second conduction terminal connected to the second terminal, and a control terminal; a rectification circuit having first and second inputs coupled to the first and second terminals, respectively, and having first and second outputs; 
an electrostatic discharge (ESD) detection circuit configured to generate a control signal having a logic state indicative of detection of an ESD event at said first output of the rectification circuit; and 
a control circuit coupled to said control terminal and configured to respond to said logic state for the control signal due to detection of the ESD event by selectively connecting the control terminal of the first transistor to one of the first and second terminals in order to control 

10. (Canceled).

18. (Currently Amended) An integrated circuit, comprising: 
a first terminal and a second terminal configured to be coupled to respective antenna terminals; 
a first transistor having a first conduction terminal connected to the first terminal, a second conduction terminal connected to the second terminal, and a control terminal;
a rectification circuit having first and second inputs coupled to the first and second terminals, respectively, and having first and second outputs; 

an ESD circuit connected to the first and second outputs and configured to sense an ESD event and in response thereto generate a control signal that causes the ESD transistor to turn on and simultaneously causes the first transistor to turn off by selectively connecting the control terminal of the first transistor to one of the first and second terminals. 

19. (Currently Amended) The integrated circuit of claim 18, 

24. (Currently Amended) An integrated circuit, comprising: 
a first terminal and a second terminal configured to be coupled to respective antenna terminals; 
a first transistor having a first conduction terminal directly electrically connected to the first terminal, a second conduction terminal directly electrically connected to the second terminal, and a control terminal; 
a rectification circuit having first and second inputs coupled to the first and second terminals, respectively, and having first and second outputs; 

an electrostatic discharge (ESD) detection circuit configured to sense an ESD event at said first output of the rectification circuit and in response thereto assert a first control signal that causes the second transistor to turn on; and 
a control circuit configured to receive the first control signal and in response thereto selectively connect to one of the first and second terminals which causes the first transistor to turn off.

26. (Currently Amended) The integrated circuit of claim 24, further comprising a comparator circuit configured to compare a voltage at the first output of the rectification circuit to a reference voltage and control a voltage of a [[the]] second control signal applied to the control terminal of the first transistor to cause the first .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims 1, 8, 18, 24 to further limit and distinguish over the prior art of record, by further limiting the turning off the first transistor and the function of the control circuit as shown in the Examiner’s Amendments above to place the application in condition for allowance.

Claim 1, Ng (US 8,292,185) discloses an integrated circuit (Figures 1-5), comprising: 
a first terminal (VAC0, Figures 3-4) and a second terminal (VAC1, Figures 3-4) configured to be coupled to respective antenna terminals (antenna 102 terminals coupled to VAC0 and VAC1, Figures 3-4); 
a first transistor (comprising 402 (Figure 4) in 302a (Figure 3) having a first conduction terminal connected to the first terminal (drain/source of 402 in 302a connected to VAC0, Figures 3-4), a second conduction terminal coupled to the second terminal (source/drain of 402 in 302a connected to VAC1 via 402 in 302b, Figures 3-4), and a control terminal (gate terminal of 402, Figures 3-4); 
a rectification circuit (106, Figure 3) having first and second inputs coupled to the first and second terminals (input terminals of 106 coupled to VAC0 and VAC1, Figure 3), respectively, and having first and second outputs (terminals of 106 to VDC and ground, Figure 3); 
an electrostatic discharge (ESD) detection circuit configured to sense an ESD event at said first output of the rectification circuit and in response thereto assert a control signal (comprising 408, 406 in 302a, Figures 3-4); and 
a control circuit (comprising 404, 410, Figures 3-4) configured to selectively control the voltage at the control terminal of the first transistor (Column 5, lines 31-34).
Ng does not disclose the placing the first transistor in off state being by selectively connecting the control terminal of the first transistor to one of the first and second terminals in response to assertion of the control signal and differs as the second conduction terminal is not directly connected to the second terminal.

a first terminal (A1, Figures 3, 5, 7) and a second terminal (A2, Figures 3, 5, 7) configured to be coupled to respective antenna terminals (antenna A is shown in Figure 7, Paragraph 28, “….comprises an antenna having an input receiving electromagnetic energy and outputs coupled to the first input and the second input, respectively.  The antenna is used to receive an electromagnetic wave as input and converts it into an alternating voltage…”);
a first transistor (comprising transistor S, Figure 7) having a first conduction terminal connected to the first terminal (drain/source of S, Figure 7), a second conduction terminal connected to the second terminal (source/drain of S, Figure 7), and a control terminal (gate terminal of S, Figure 7);
 and a control circuit (comprising T1, T2, Figures 3, 5, 7) having an output terminal (terminal between drain/drain or source/source or terminal connected to O2, Figures 3, 5, 7), and configured to selectively connect or provide current path to the to one of the first and second terminals in response to assertion of a signal received at the output terminal (Paragraph 44).
Klapf does not specifically disclose the control terminal connection of the first transistor and the missing feature of the selectively controlling the control voltage to place the transistor in an off state. 
Chen discloses a control circuit comprising series connected MOS transistors which selectively couples an output node to a first or second terminal including controlled MOS transistors receiving an input signal (Figure 3B with tie-high and tie-low 
Ng, Klapf and Chen, alone or in combination disclose placing the transistor in off state being by selectively connecting the control terminal of the first transistor to one of the first and second terminals in response to assertion of the control signal in combination with the other recited elements of the integrated circuit of Claim 1, therefore allowable.  Claims 2-5, 7, 23 depend from Claim 1. 
Regarding Claim 8, Ng discloses an integrated circuit (Figures 1-5), comprising: 
a first terminal (VAC0, Figures 3-4) and a second terminal (VAC1, Figures 3-4)configured to be coupled to respective antenna terminals (antenna 102 terminals coupled to VAC0 and VAC1, Figures 3-4); 
a first transistor (comprising 402 (Figure 4) in 302a, 302b (Figure 3) having a first conduction terminal connected to the first terminal (drain/source of 402 in 302a connected to VAC0, Figures 3-4), a second conduction terminal connected to the second terminal (source/drain of 402 in 302b connected to VAC1, Figures 3-4), and a control terminal (gate terminal of 402, Figures 3-4); 
a rectification circuit (106, Figure 3) having first and second inputs coupled to the first and second terminals (input terminals of 106 coupled to VAC0 and VAC1, Figure 3), respectively, and having first and second outputs (terminals of 106 to VDC and ground, Figure 3);
an electrostatic discharge (ESD) detection circuit configured to generate a control signal having a logic state indicative of detection of an ESD event at said first output of the rectification circuit (comprising 408, 406 in 302a, 302b, Figures 3-4); and 

a control circuit coupled to said control terminal and configured to respond to said logic state for the control signal due to detection of the ESD event
Ng does not disclose the control circuit responding to the logic state being by selectively connecting the control terminal of the first transistor to one of the first and second terminals in order to control the first transistor to be in an off state, in combination with the other recited elements of the integrated circuit of Claim 8, therefore allowable.  Claims 9, 11-17, 22 depend from Claim 8.
Regarding Claim 18, Ng discloses an integrated circuit (Figures 1-5), comprising: 
a first terminal (VAC0, Figures 3-4) and a second terminal (VAC1, Figures 3-4) configured to be coupled to respective antenna terminals (antenna 102 terminals coupled to VAC0 and VAC1, Figures 3-4); 
a first transistor (comprising 402 (Figure 4) in 302a, 302b (Figure 3) having a first conduction terminal connected to the first terminal (drain/source of 402 in 302a connected to VAC0, Figures 3-4), a second conduction terminal connected to the second terminal (source/drain of 402 in 302b connected to VAC1, Figures 3-4), and a control terminal (gate terminal of 402, Figures 3-4); 
a rectification circuit (106, Figure 3) having first and second inputs coupled to the first and second terminals (input terminals of 106 coupled to VAC0 and VAC1, Figure 
an electrostatic discharge (ESD) transistor (comprising 404 in 302a/302b, Figures 3-4) having a first conduction terminal connected to the first output, a second conduction terminal connected to the second output, and a control terminal (first and second conduction terminals of 406 connected to VDC and ground, Figures 3-4); and
an ESD circuit connected to the first and second outputs (comprising 408. 406 in 302a/302b connected to VDC and ground, Figures 3-4) and configured to sense an ESD event and in response thereto generate a control signal that causes the ESD transistor to turn on (Column 5, lines 35-39, “….when the voltage V.sub.AC0 experiences an overvoltage condition, the rectified voltage VDC rises above a threshold voltage value. The voltage on the transistor 406 turns on the transistor 404…”). 
Ng does not disclose the control signal simultaneously causes the first transistor to turn off by selectively connecting the control terminal of the first transistor to one of the first and second terminals, in combination with the other recited elements of Claim 18, therefore allowable.  Claims 19-21 depend from Claim 18.

Regarding Claim 24, Zoescher (US 9,716,443) discloses an integrated circuit (Figures 1A, 1B, 2), comprising: 
a first terminal (terminal at VA, Figure 1A), and a second terminal (terminal at VB, Figure 1B) configured to be coupled to respective antenna terminals (VA, VB coupled to antenna 3, Figures 1A, 1B, terminals coupled to antenna 15, Figure 2); 

a rectification circuit (2, Figures 1A, 1B, 12, Figure 2) having first and second inputs coupled to the first and second terminals, respectively (terminals of 2 coupled to VA, VB, Figures 1A, 1B, VREF, GND, Figure 2), and having first and second outputs (VDD, GND, Figures 1A, 1B, 2); 
a second transistor (transistor in 13, Figure 2) having a first conduction terminal directly electrically connected to the first output, a second conduction terminal directly electrically connected to the second output (drain of transistor in 13 directly electically connected to VDD, and source directly electrically connected to GND, Figure 2), and a control terminal (gate of transistor in 13, Figure 2); 
an electrostatic discharge (ESD) detection circuit (comprising comparator in 13, Figure 2) configured to sense an ESD event at said first output of the rectification circuit and in response thereto assert a first control signal that causes the second transistor to turn on (output of the comparator coupled to the gate of the transistor in 13, Figure 2).
Zoescher does not disclose a control circuit configured to receive the first control signal and in response thereto selectively connect the control terminal of the first transistor to one of the first and second terminals which causes the first transistor to turn off and does not disclose in Figure 2 embodiment direct electrical connection of the conduction terminals of the first transistor to the first and second terminals and in Figure 
Mallory (US 2017/0149236) discloses an integrated circuit comprising a first transistor (comprising switch 330, Figure 3, Paragraph 26, “The normally-open switch 330 may be a semiconductor device, such as a field-effect transistor (FET)…”), having a first conduction terminal directly electrically connected to a first terminal of an AC input, a second conduction terminal directly electrically connected to a second terminal of the AC input, and a control terminal (a first and a second terminals of 330 directly connected to AC input terminals, Figure 3); 
a rectification circuit (comprising D1-D4, Figure 3) having first and second inputs coupled to the first and second terminals, respectively, and having first and second outputs (Figure 3, terminal connection points of D1, D3 and D2, D4 connected to the AC input terminals and terminal connection points of D1, D2 and D3, D4 connected to output, C1, Figure 3);
an electrostatic discharge (ESD) detection circuit configured to sense an ESD event at said first output of the rectification circuit (comprising detection terminal connection to 320 from the outputs of the rectification circuit, Figure 2) and in response thereto assert a first control signal that causes the second transistor to turn on (output of 320 coupled to 330, Figure 3); and 
a control circuit configured to receive the first control signal and control a voltage applied to the control terminal of the first transistor (comprising 235 receiving output of 320 and applying the control signal to the gate of 330, Figure 3).

Zoescher or Mallory, alone or in combination does not disclose the control circuit being configured to, in response to receiving the first control signal selectively connect the control terminal of the first transistor to one of the first and second terminals which causes the first transistor to turn off, in combination with other recited elements of Claim 24, therefore allowable.  Claims 25-26 depend from Claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUCY M THOMAS/Examiner, Art Unit 2836, 4/08/2021                                                                                                                                                                                            
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836